IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KAREN LYNN BRETZ, ANTHONY W.                 : No. 862 MAL 2017
CUFFARO AND ELIZABETH M.                     :
CUFFARO, HUSBAND AND WIFE,                   :
HENRY G. DENGLER AND JULIE                   : Petition for Allowance of Appeal from
DENGLER, HUSBAND AND WIFE,                   : the Order of the Superior Court
CAROL LYNN DORM AND RUSSELL                  :
DORM, III, HUSBAND AND WIFE, JANE            :
E. GOTWALT, WAYNE K. GUNNET AND              :
JUDITH GUNNET, HUSBAND AND WIFE,             :
KENNETH A. HOKE AND DIANE M.                 :
HOKE, HUSBAND AND WIFE, S. JEAN              :
LEIPHART AND ROBERT E. LEIPHART,             :
HUSBAND AND WIFE, RONALD L.                  :
SMITH AND NORMA J. SMITH,                    :
HUSBAND AND WIFE, DENNIS L.                  :
STRAYER, JOHN S. VASELLAS AND                :
JUDY M. VASELLAS, HUSBAND AND                :
WIFE, ALICIA WEILAND AND EDWARD              :
A. WEILAND, HUSBAND AND WIFE,                :
                                             :
                    Petitioners              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
YORK HOSPITAL AND/OR WELLSPAN                :
HEALTH,                                      :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 11th day of June, 2018, the Application to Amend is GRANTED

and the Petition for Allowance of Appeal is DENIED.